ORDER

OLIVER E. DIAZ, JR., J., for the Court.
¶ 1. This matter is before the Court on Gerald R. Emil’s Petition for Reinstate*860ment or, Alternatively, for Termination of Suspension. This Court previously ' ordered that Emil be suspended indefinitely from the practice of law. Emil v. The Mississippi Bar, 690 So.2d 301 (Miss.1997). The Court explicitly made reinstatement contingent upon proof from the Mississippi Board of Bar Examiners that Emil had successfully passed all sections of the Mississippi Bar Examination. The Rules of Discipline for the Mississippi Bar provide that when the petitioner has been suspended from the practice of law, reinstatement is not permitted except upon a showing that all of the conditions of reinstatement have been met. Miss. R. Disc. 12(b). Emil has made no attempt to retake the Mississippi Bar Examination. No other circumstances exist which would make reassessment of the sanctions appropriate. The Court therefore finds that the Petition for Reinstatement should be denied.
¶ 2. IT IS THEREFORE ORDERED that the Petition of Gerald R. Emil for Reinstatement or, Alternatively, for Termination of Suspension is denied.
¶ 3. SO ORDERED, this the 17th day of September, 2002.
To Deny: PITTMAN, C.J., SMITH, P.J., WALLER, COBB, DIAZ, EASLEY, CARLSON and GRAVES, JJ.
McRAE, P.J., concurs in result only.